HOUGH, Circuit Judge
(after stating the facts as above).
[1]' How or why the sea water immediately causing this damage entered the hold remains unknown. To this case the Harter Act has no application, because there is no affirmative evidence showing that the Caroline was seaworthy at the beginning of the voyage, or even at a time approximately néar its beginning. Such proof cannot be supplied by inferences or presumption. Bradley v. Lehigh Valley R. R. Co., 153 Fed. at 352, 82 C. C. A. 426; The Wildcroft, 201 U. S. 378, 26 Sup. Ct. 467, 50 L. Ed. 794.1
[2] The phrase “occurrences of seas, rivers or navigation” is a translation from the French bill of lading. We take it as equivalent to the familiar exception against “peril of the seas.” So far as the defense based upon this clause is concerned, there is “a failure of proof to determine whether the presence of the sea water was occasioned by an accident of the sea, by negligence or by any other cause.” Therefore, as the burden of showing that “the damage arose from an excepted cause is upon the carrier,” and no such showing has been made, the defense fails, under The Folmina, 212 U. S. at 363, 29 Sup. Ct. 363, 53 L. Ed. 546, 15 Ann. Cas. 748.
[3] There remains the specific exception against wetting by sea water. It was admitted that, when cargo received in good condition is delivered in bad order, a presumption of negligence arises, casting upon the carrier the burden of showing that the injury arose from an excepted cause; if the carrier does this, the shipper must take up the burden and prove negligence in order to overcome the lawful exception of the bill.- This appellant’s case is thought to rest upon our decisions in The Konigin Luise, 185 Fed. 478, 107 C. C. A. 578, The St. Quentin, 162 Fed. 883, 89 C. C. A. 573, and The Baralong, 172 Fed. 220, 97 C. C. A. 24. See, also, The Dolbadarn Castle, 222 Fed. 838, 138 C. C. A. 264. The citations relate to exceptions against leakage, breakage, heat, and sweat, and substantially hold that, where the injury is within a good exception, it does not constitute proof of the carrier’s negligence to show (or rather argue) that the damage was of such an extraordinary and unusual nature that it could not have occurred without negligence. *861Prom these rulings we are not disposed to depart; but to this case they bear a remote relation.
Ships are especially designed to exclude sea water. It cannot ordinarily gain access to cargo unless the vessel is leaky in good weather, or becomes so (even temporarily) by stress of weather. The presence of sea water in cargo space may be of itself enough to destroy the presumption of seaworthiness which flows from the implied warranty in respect thereof imputed to every ship acting as a common carrier. The question (like so many others) is one of degree, for the warranty of seaworthiness goes as far as to require fitness for the particular business or businesses in which the ship engages; she may be seaworthy as to one sort of cargo and unseaworthy as to another. The Southwark, 191 U. S. 11, 24 Sup. Ct. 1, 48 L. Ed. 65.
Inasmuch, therefore, as an exception against peril of the seas does not relieve the carrier of the burden of showing where sea water in cargo came from and why it got into the hold (The Eolmina, supra), and leaves the presumption of unseaworthiness caused by its presence undisturbed, it must follow that, even as against a specific exception covering any wetting by sea water (as here), the appearance of tons of such water in a single hold is quite sufficient to show negligence. The ship that will not keep out the sea stands in a very different category from one on which the cargo sweats, leaks, breaks, or melts. On such ships the visible and immediate cause of injury b'ears no necessary or obvious relation to the structure or seaworthiness of the vessel. As against breakage, heat, etc., the shipper has no right to rely upon such a warranty as that of seaworthiness, which rests on and arises from the reason for constructing all sea-going vessels, in the shape and manner long universal.
We therefore hold that a specific exception against wetting by sea water does not furnish a protection to the ship under the circumstances here shown: (1) Because the unexplained presence of sea water in such large quantities makes out a prima facie case of unseaworthiness, sufficient to put upon the carrier a burden of explanation which has not been met; and (2) because there is an inherent difference between the duty of a shipowner to avoid breakage (or the like) of cargo, and the duty to keep his hold free of sea water, which difference makes it proper to treat the mere presence of large quantities of salt water in the hold as proof of a negligence that is not shown by the existence (e. g.) of unusual heat in the same hold.
It was said in The Konigin Ruise, supra, that The Eolmina would not have been sent by certificate from this to the Supreme Court, had there been such an exception as is here presented, because the damage would have been specifically within it. That remark has been misunderstood. The exception put a duty of explanation on the shipper. No other inference should be drawn from the words of Racombe, J., and we so hold. The question now is whether the evidence recited fulfills the shipper’s duty; we hold it does.
A construction less stringent than the foregoing would be opposed to a long course of decision. Every exception in a bill of lading must receive a construction not “nullifying and destroying the implied obli*862gation of the shipowner to provide a ship proper for the performance of the duty undertaken.” The Carib Prince, 170 U. S. at 659, 18 Sup. Ct. 753, 42 L. Ed. 1181, citing Steel v. State Line S. S. Co.; L. R. 3 App. Cas. 72. Taken literally, this exception against any wetting by sea water would be good against the flooding of a hold by the breakdown of any one of a score of structural pieces, and would amount to abnegation of the carrier’s duty to furnish a seaworthy vessel and use due diligence to keep her so. An instance of such injury is shown in The Citta di Palermo, 226 Fed. 529, 141 C. C. A. 285. That case went off on another point, but the facts are instructive.
There may be instances of infrequent sea water damage, to which this exception might reasonably apply. Cf. The Ontario, 115 Fed. 769, 53 C. C. A. 199, where a ballast tank leaked. Whether it could ever attach where the common exception against peril of the seas would not be equally available may be doubted, but is not decided. All that is now held is that this exception cannot be construed to relieve respondent, without at the same time relieving from the consequences of unseaworthiness, and refusing to credit plain and persuasive evidence of negligence.
The decree below is affirmed, with interest and costs.

 Appellants’ brief contains a document said to bave been inadvertently omitted from tbe apostles, wbicb is submitted as proving due diligence. It is tbe Caroline’s license, and contains specifications of ber engines, etc. We may presume that inspection preceded license, but that does not make tbe document itself evidence of either due diligence or seaworthiness. It is evidence only of what it purports to show, viz. that tbe ship was lawfully entitled to sail under tbe French flag.